UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarter Ended: March 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to . Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato, Minnesota 56001 (Address of principal executive offices) (507) 625-7231 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value American Stock Exchange Preferred Stock Purchase Rights American Stock Exchange Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ There were 3,640,741 shares of Common Stock, $.01 par value, outstanding as of April 30, 2008. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BALANCE SHEETS CONDENSED STATEMENTS OF OPERATIONS FOR THREE MONTHS ENDED MARCH 31, 2008 CONDENSED STATEMENTS OF CASH FLOWS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS SIGNATURES EXHIBIT INDEX 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS WINLAND ELECTRONICS, INC. CONDENSED BALANCE SHEETS (In Thousands of Dollars) ASSETS March 31, 2008 December 31, 2007 (Unaudited) Current Assets Cash $ 626 $ 1,152 Accounts receivable, less allowance for doubtful accounts of $25 3,224 3,436 Refundable income taxes 522 389 Inventories 4,751 4,708 Prepaid expenses and other assets 382 253 Deferred income taxes 479 400 Total current assets 9,984 10,338 Property and equipment at cost 11,867 11,827 Less accumulated depreciation (6,614 ) (6,410 ) Net property and equipment 5,253 5,417 Total assets $ 15,237 $ 15,755 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Current maturities of long-term debt $ 458 $ 512 Accounts payable 1,842 1,729 Accrued expenses: Compensation 583 733 Allowance for rework and warranty costs 165 160 Other 231 219 Total current liabilities 3,279 3,353 Long Term Liabilities Long-term debt, less current maturities 1,354 1,471 Deferred income taxes 282 282 Deferred revenue 137 138 Other long term tax liabilities 129 129 Total long-term liabilities 1,902 2,020 Stockholders' Equity Common stock, par value $0.01 per share; authorized 20,000,000 shares; issued and outstanding 3,640,741 shares as of March 31, 2008 and December 31, 2007. 36 36 Additional paid-in capital 4,745 4,691 Retained earnings 5,275 5,655 Total stockholders' equity 10,056 10,382 Total liabilities and stockholders' equity $ 15,237 $ 15,755 See Notes to Condensed Financial Statements 3 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF OPERATIONS (In Thousands, Except Share and Per Share Amounts) (Unaudited) For the Three Months Ended March 31, 2008 2007 Net sales $ 7,033 $ 9,300 Cost of sales 6,422 8,428 Gross profit 611 872 Operating expenses: General and administrative 617 630 Sales and marketing 340 251 Research and development 223 333 Total operating expenses 1,180 1,214 Operating loss (569 ) (342 ) Interest Expense and Other: Interest expense (34 ) (81 ) Other income, net 12 13 Total other income (expense) (22 ) (68 ) Loss before income taxes (591 ) (410 ) Income tax benefit 211 143 Net loss $ (380 ) $ (267 ) Loss per common share: Basic $ (0.10 ) $ (0.07 ) Diluted $ (0.10 ) $ (0.07 ) Weighted-average number of common shares outstanding: Basic and diluted 3,640,741 3,600,347 See Notes to Condensed Financial Statements 4 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF CASH FLOWS (In Thousands of Dollars) (Unaudited) For the Three Months Ended March 31, 2008 2007 Cash Flows From Operating Activities Net loss $ (380 ) $ (267 ) Adjustments to reconcile net loss to net cash used in operating activities: Non-cash stock based compensation 54 31 Depreciation and amortization 204 224 Consulting expense, non-cash warrant expense - 22 Deferred tax assets (79 ) - Changes in assets and liabilities: Accounts receivable 212 206 Refundable income taxes (133 ) (50 ) Inventories (43 ) (528 ) Prepaid expenses (129 ) (90 ) Accounts payable 113 (86 ) Accrued expenses, including deferred revenue and other long term tax liabilities (134 ) (51 ) Net cash used in operating activities (315 ) (589 ) Cash Flows From Investing Activities Purchases of property and equipment (40 ) (118 ) Cash flows From Financing Activities Net borrowings on revolving line of credit - 812 Payments on long-term borrowings, including capital lease obligations (171 ) (159 ) Proceeds from issuance of common stock - 3 Net cash provided by (used in) financing activities (171 ) 656 Net decrease in cash (526 ) (51 ) Cash Beginning 1,152 51 Ending $ 626 $ - Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ 34 $ 79 Acquisition of property under capital leases $ - $ 167 See Notes to Condensed Financial Statements 5 Table of Contents Winland Electronics, Inc. Notes to Condensed Financial Statements - Unaudited Note 1.Basis of Presentation The accompanying unaudited condensed financial information has been prepared by Winland Electronics, Inc. (the “Company” or “Winland”) in accordance with accounting principles generally accepted in the United States of America for the preparation of interim financial information and the instructions to Form 10-Q and Article10 of RegulationS-X of the Securities and Exchange Commission (SEC). Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Financial results for the three months ended March 31, 2008 are not necessarily indicative of the results that may be expected for the year ending December31, 2008. The condensed balance sheet at December31, 2007 has been derived from the audited financial statements as of that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation. This financial information should be read in conjunction with the financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December31, 2007. Management is required to make certain estimates and assumptions which affect the amounts of assets, liabilities, revenue and expenses reported.Actual results could differ materially from these estimates and assumptions. Reclassifications:Certain income statement amounts for the three months ended March 31, 2007 have been reclassified to be consistent with the classifications adopted for the same period ended March 31, 2008. Note 2.Segment Reporting SFAS No. 131 “Disclosures about Segments of an Enterprise and Related Information” (SFAS 131), requires an enterprise to report segment information in the same way that management internally organizes its business for assessing performance and making decisions regarding the allocation of resources.The Company evaluates the performance of operating segments and allocates resources based on profit and loss from operations. Effective January 1, 2008, the Company began reporting results of operations by two unique reportable segments, Electronic Manufacturing Services (EMS) and Proprietary Products (Proprietary). Our EMS segment consists of the design and manufacturing of printed circuit board assemblies and higher level products sold mainly to Original Equipment Manufacturer (OEM) customers.Winland offers complete solutions to OEM customer needs by providing value-added services that complement its contract manufacturing capabilities.This is part of a “concept to product realization” strategy, the elements of which may include product concept studies, product design, printed circuit board design, design for manufacturing, higher level assembly and box build, repair service, and legacy support.These services differentiate Winland from many competitors and are intended to increase customer satisfaction, confidence, and loyalty.Winland views EMS customers as strategic partners and works to provide these partners with high level customer care and technical services. Our Proprietary segment represents an established family of environmental security products that can monitor critical environments including simple and sophisticated microprocessor and mechanically controlled sensors and alarms.These products monitor and detect critical environmental changes, such as changes in temperature or humidity, water leakage and power failures. The Company’s remaining activities are included in “Other”.Unallocated corporate level expenses, which include costs related to the administrative functions performed in a centralized manner and not attributable to particular segments (e.g., executive compensation expense, accounting, human resources and information technology support), are reported in the reconciliation of the segment totals to consolidated totals as “Other” items. Segment assets or other balance sheet information are not presented to the Company’s chief operating decision maker.Accordingly, the Company has not presented information relating to segment assets. 6 Table of Contents Winland Electronics, Inc. Notes to Condensed Financial Statements - Unaudited Note 2.Segment Reporting (Continued) The following table presents nets sales and operating income (loss) by reportable segment: WINLAND ELECTRONICS, INC. SEGMENT REPORTING (Unaudited) ($ in thousands) EMS Proprietary Other Total Three months ended March 31, 2008 Net sales $ 6,163 $ 870 $ - $ 7,033 Operating income (loss) 29 19 (617 ) (569 ) Three months ended March 31, 2007 Net sales $ 8,552 $ 748 $ - $ 9,300 Operating income (loss) 304 (16 ) (630 ) (342 ) Note 3.Major Customers The Company has customers that accounted for 10percent (10%) or more of net sales for the three months ended March 31, 2008 and 2007 as follows: For the Three Months Ended March 31, Sales percentage: 2008 2007 Customer A 28% 20% Customer B 16% 15% Customer C 15% 21% The Company had net receivables (as a percentage of total receivables) from the above customers at March 31, 2008 and 2007 as follows: Accounts receivable percentage: 2008 2007 Customer A 28% 25% Customer B 20% 19% Customer C 7% 10% Note 4.Earnings per Common Share Basic earnings (loss) per common share are computed by dividing net earnings (loss) by the weighted-average number of common shares outstanding during the period.
